Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of January 6,
2017 (the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”), CONFORMIS, INC., a Delaware
corporation (“ConforMIS”) and IMATX, INC., a California corporation (“ImaTx” and
individually, collectively, jointly and severally with ConforMIS, “Borrower”),
each, with offices located at 28 Crosby Drive, Bedford, MA 01730,  provides the
terms on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders.  The parties agree as follows:

 

1.             ACCOUNTING AND OTHER TERMS

 

1.1          Accounting terms not defined in this Agreement shall be construed
in accordance with GAAP.  Calculations and determinations must be made in
accordance with GAAP.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.  All references to
“Dollars” or “$” are United States Dollars, unless otherwise noted.

 

2.             LOANS AND TERMS OF PAYMENT

 

2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay
each Lender, the outstanding principal amount of all Term Loans advanced to
Borrower by such Lender and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement.

 

2.1.1       Intentionally Omitted.

 

2.1.2       Term Loans.

 

(a)           Availability.

 

(i)            Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make a term loan to Borrower on the
Effective Date in an aggregate amount of Fifteen Million Dollars
($15,000,000.00) according to each Lender’s Term A Loan Commitment as set forth
on Schedule 1.1 hereto (the “Term A Loan”).  After repayment, the Term A Loan
may not be re-borrowed.

 

(ii)           Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, during the Second Draw Period, to make
an additional term loan to Borrower in an aggregate amount of Fifteen Million
Dollars ($15,000,000.00) according to each Lender’s Term B Loan Commitment as
set forth on Schedule 1.1 hereto (the “Term B Loan”).  After repayment, the Term
B Loan may not be re-borrowed.

 

(iii)          Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, during the Third Draw Period, to make
an additional term loan to Borrower in an aggregate amount of Twenty Million
Dollars ($20,000,000.00) according to each Lender’s Term C Loan Commitment as
set forth on Schedule 1.1 hereto (the “Term C Loan”; the Term A Loan, the Term B
Loan and the Term C Loan are hereinafter referred to collectively as the “Term
Loans”).  After repayment, the Term C Loan may not be re-borrowed.

 

(b)           Repayment.  Borrower shall make monthly payments of interest only
in arrears commencing on the second (2nd) Payment Date following the Funding
Date of each Term Loan, and continuing on

 

1

--------------------------------------------------------------------------------


 

the Payment Date of each successive month thereafter through and including the
Payment Date immediately preceding the Amortization Date.  Borrower agrees to
pay, on the Funding Date of each Term Loan, any initial partial monthly interest
payment otherwise due for the period between the Funding Date of such Term Loan
and the first Payment Date thereof.  Commencing on the Amortization Date, and
continuing on the Payment Date of each month thereafter, Borrower shall make
consecutive equal monthly payments of principal of each Term Loan, together with
accrued interest, in arrears, to each applicable Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.2(a), and (3) a repayment schedule
equal to (i) thirty-six (36) months if the Amortization Date is February 1,
2019, or (ii) twenty-four (24) months if the Amortization Date is February 1,
2020.   All unpaid principal and accrued and unpaid interest with respect to
each Term Loan is due and payable in full on the Term Loan Maturity Date.  Each
Term Loan may only be prepaid in accordance with Sections 2.1.2(c) and 2.1.2(d).

 

(c)           Mandatory Prepayments.  If the Term Loans are accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
Obligations that are due and payable, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts. Notwithstanding (but
without duplication with) the foregoing, on the Term Loan Maturity Date, if the
Final Payment had not previously been paid in full in connection with the
prepayment of the Term Loans in full, Borrower shall pay to Collateral Agent,
for payment to each Lender in accordance with its respective Pro Rata Share, the
Final Payment in respect of the Term Loan(s).

 

(d)           Permitted Prepayment of Term Loans.  Borrower shall have the
option to prepay all, but not less than all, of the Term Loans advanced by the
Lenders under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least ten (10) days
prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(B) the Final Payment, (C) the Prepayment Fee, plus (D) all other Obligations
that are due and payable, including Lenders’ Expenses and interest at the
Default Rate with respect to any past due amounts.

 

2.2          Payment of Interest on the Credit Extensions.

 

(a)           Interest Rate.  Subject to Section 2.2(b), the principal amount
outstanding under the Term Loans shall accrue interest at a floating per annum
rate equal to the Basic Rate, determined by Collateral Agent on the Funding Date
of the applicable Term Loan, which interest shall be payable monthly in arrears
in accordance with Sections 2.1.2(b) and 2.2(e). Interest shall accrue on each
Term Loan commencing on, and including, the Funding Date of such Term Loan, and
shall accrue on the principal amount outstanding under such Term Loan through
and including the day on which such Term Loan is paid in full unless received by
12:00 noon Pacific Time.

 

(b)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall accrue interest at a
floating per annum rate equal to the rate that is otherwise applicable thereto
plus five percentage points (5.00%) (the “Default Rate”).  Payment or acceptance
of the increased interest rate provided in this Section 2.2(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Collateral Agent.

 

(c)           360-Day Year.  Interest shall be computed on the basis of a three
hundred sixty (360) day year, and the actual number of days elapsed.

 

(d)           Debit of Accounts.  Collateral Agent and each Lender may debit (or
ACH) any deposit accounts, maintained by Borrower or any of its Subsidiaries,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes the Lenders under the Loan Documents when due. 
Any such debits (or ACH activity) shall not constitute a set-off.

 

2

--------------------------------------------------------------------------------


 

(e)           Payments.  Except as otherwise expressly provided herein, all
payments by Borrower under the Loan Documents shall be made to the respective
Lender to which such payments are owed, at such Lender’s office in immediately
available funds on the date specified herein. Unless otherwise provided,
interest is payable monthly on the Payment Date of each month.  Payments of
principal and/or interest received after 12:00 noon Pacific time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest, as applicable, shall continue to accrue
until paid. All payments to be made by Borrower hereunder or under any other
Loan Document, including payments of principal and interest, and all fees,
expenses, indemnities and reimbursements, shall be made without set-off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

 

2.3          Secured Promissory Notes.  The Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due.  Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note (and customary indemnification by the
Lender),  Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

 

2.4          Fees.  Borrower shall pay to Collateral Agent:

 

(a)           Facility Fee.  A fully earned, non-refundable facility fee (the
“Facility Fee”) of One Hundred Twenty Five Thousand Dollars ($125,000.00) to be
shared between the Lenders pursuant to their respective Commitment Percentages,
payable on the Effective Date.

 

(b)           Intentionally Omitted.

 

(c)           Final Payment.  The Final Payment, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata Shares;

 

(d)           Prepayment Fee.  The Prepayment Fee, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata Shares;

 

(e)           Good Faith Deposit.  Borrower has paid Lenders a good faith
deposit of Fifty Thousand Dollars ($50,000.00).  The good faith deposit will be
applied towards Lenders Expenses for the documentation and negotiation of this
Agreement.  Any portion of the Good Faith Deposit not utilized to pay Lenders
Expenses will be applied to the Facility Fee on the Effective Date; and

 

(f)            Lenders’ Expenses.  All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.

 

(g)           Fees Fully Earned.  Unless otherwise provided in this Agreement or
in a separate writing by the applicable Lender, Borrower shall not be entitled
to any credit, rebate, or repayment of any fees earned a Lender pursuant to this
Agreement notwithstanding any termination of this Agreement or the suspension or
termination of Lenders’ obligation to make loans and advances hereunder.

 

3

--------------------------------------------------------------------------------


 

2.5          Withholding.  Payments received by the Lenders from Borrower
hereunder will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any governmental authority
(including any interest, additions to tax or penalties applicable thereto)
(“Taxes”).  Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to the Lenders, Borrower hereby covenants and agrees that the amount
due from Borrower with respect to such payment or other sum payable hereunder
will be increased to the extent necessary to ensure that, after the making of
such required withholding or deduction, each Lender receives a net sum equal to
the sum which it would have received had no withholding or deduction been
required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority; provided, however, Borrower shall not be
required to pay any additional amount to any Lender with respect to Excluded
Taxes.  Borrower will, upon request, furnish the Lenders with proof reasonably
satisfactory to the Lenders indicating that Borrower has made such withholding
payment; provided, however, that Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Borrower.  The agreements and obligations of Borrower
contained in this Section 2.5 shall survive the termination of this Agreement. 
On the date of this Agreement, each Lender shall deliver to Borrower a complete
and properly executed IRS Form W-9.  If any assignee of a Lender’s rights under
Section 12.4 of this Agreement is not a “United States Person” as defined in
Section 7701(a)(30) of the IRC (“Non-U.S. Lender”), such Non-U.S. Lender shall,
upon becoming party to this Agreement, deliver to Borrower a complete and
properly executed IRS Form W-8BEN, W-8ECI or W-8IMY, as appropriate, or any
successor form prescribed by the IRS, certifying that such Non-U.S. Lender is
entitled to an exemption from U.S. withholding tax on interest and other amounts
payable under this Agreement.  Notwithstanding the foregoing, (i) Borrower shall
not be required to pay any additional amount to any Non-U.S. Lender hereunder if
such Non-U.S. Lender fails or is unable to deliver the forms, certificates or
other evidence described in the preceding sentence, unless such non-U.S.
Lender’s failure or inability to deliver such forms is the result of any change
in any applicable law, treaty or governmental rule, or any change in the
interpretation thereof after such Non-U.S. Lender became a party to this
Agreement and (ii) Borrower shall not be required to pay any additional amount
to any Non-U.S. Lender hereunder with respect to taxes imposed under Sections
1471 through 1474 of the Internal Revenue Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

3.             CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make a Term A Loan is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)           original Loan Documents, each duly executed by Borrower and each
Subsidiary, as applicable;

 

(b)           duly executed original Control Agreements with respect to any
Collateral Accounts maintained by Borrower as required under Section 6.6;

 

(c)           duly executed original Secured Promissory Notes in favor of each
Lender according to its Term A Loan Commitment Percentage;

 

(d)           the certificate(s) for the Shares of ConforMIS Europe and
ConforMIS UK, together with Assignment(s) Separate from Certificate, duly
executed in blank;

 

(e)           the Operating Documents and good standing certificates of Borrower
certified by the Secretary of State (or equivalent agency) of Borrower’s
jurisdiction of organization or formation and each jurisdiction in which
Borrower is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

4

--------------------------------------------------------------------------------


 

(f)            a completed Perfection Certificate for Borrower and each of its
Subsidiaries;

 

(g)           the Borrower’s annual financial projections (including an
operating budget) for the fiscal year 2017 as presented to Borrower’s Board of
Directors, which such annual financial projections and budget shall be set forth
in a month-by-month format for the current calendar year;

 

(h)           duly executed original officer’s certificate for Borrower and each
Subsidiary that is a party to the Loan Documents, relating to Operating
Documents, corporate authorizations and other matters, in a form reasonably
acceptable to Collateral Agent and the Lenders;

 

(i)            certified copies, dated as of date no earlier than thirty (30)
days prior to the Effective Date, of financing statement searches, as Collateral
Agent shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

 

(j)            a landlord’s consent executed in favor of Collateral Agent in
respect of (i) 28 Crosby Drive, Bedford, MA 01730 and (ii) 600 Research Drive,
Wilmington, MA 01887;

 

(k)           a bailee waiver executed in favor of Collateral Agent in respect
of each third party bailee where Borrower maintains Collateral (other than
Transitory Collateral) having a book value in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00);

 

(l)            a duly executed legal opinion of counsel to Borrower dated as of
the Effective Date;

 

(m)          UCC-3 termination statements or other evidence satisfactory to
Collateral Agent with respect to Borrower’s capital lease obligations owing to
Massachusetts Development Finance Agency (the “Mass Development Debt”)

 

(n)           evidence satisfactory to Collateral Agent and the Lenders that the
insurance policies required by Section 6.6 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Collateral Agent, for the ratable
benefit of the Lenders; and

 

(o)           payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.

 

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

 

(a)           receipt by Collateral Agent of an executed Disbursement Letter in
the form of Exhibit B attached hereto;

 

(b)           the representations and warranties in Section 5 hereof shall be
true, accurate and complete in all material respects on the date of the
Disbursement Letter and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 hereof are true,
accurate and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

 

5

--------------------------------------------------------------------------------


 

(c)           in such Lender’s sole discretion, there has not been any Material
Adverse Change or any material adverse deviation by Borrower from the Annual
Projections of Borrower presented to and accepted by Collateral Agent and each
Lender;

 

(d)           with respect to each Term Loan, to the extent not delivered at the
Effective Date, duly executed original Secured Promissory Notes, in number and
amounts and in form and content reasonably acceptable to each Lender, and in
favor of each Lender according to its Commitment Percentage, with respect to
each Term Loan made by such Lender after the Effective Date; and

 

(e)           payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.

 

3.3          Covenant to Deliver.  Borrower agrees to deliver to Collateral
Agent and the Lenders each item required to be delivered to Collateral Agent
under this Agreement as a condition precedent to any Credit Extension.  Borrower
expressly agrees that a Credit Extension made prior to the receipt by Collateral
Agent or any Lender of any such item shall not constitute a waiver by Collateral
Agent or any Lender of Borrower’s obligation to deliver such item, and any such
Credit Extension in the absence of a required item shall be made in each
Lender’s sole discretion.

 

3.4          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify the Lenders (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Pacific time three (3) Business Days prior to the date the Term Loan
is to be made.  Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to the Lenders by electronic mail or
facsimile a completed Disbursement Letter executed by a Responsible Officer or
his or her designee.  The Lenders may rely on any telephone notice given by a
person whom a Lender reasonably believes is a Responsible Officer or designee. 
On the Funding Date, each Lender shall credit and/or transfer (as applicable) to
the Designated Deposit Account, an amount equal to its Term Loan Commitment.

 

4.             CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest.  Borrower hereby grants Collateral
Agent, for the ratable benefit of the Lenders, and to each Lender to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Collateral Agent, for the ratable benefit of the
Lenders, and to each Lender, the Collateral, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof. 
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral, subject only to Permitted Liens that are
permitted by the terms of this Agreement to have priority to Collateral Agent’s
or each Lender’s Lien.  If Borrower shall acquire a commercial tort claim (as
defined in the Code), Borrower, shall promptly notify Collateral Agent in a
writing signed by Borrower, as the case may be, of the general details thereof
(and further details as may be required by Collateral Agent) and grant to
Collateral Agent, for the ratable benefit of the Lenders, and to each Lender, in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.

 

If this Agreement is terminated, Collateral Agent’s and each Lender’s Lien in
the Collateral shall continue until the Obligations (other than inchoate
indemnity obligations) are repaid in full in cash.  Upon payment in full in cash
of the Obligations (other than inchoate indemnity obligations) and at such time
as the Lenders’ obligation to make Credit Extensions has terminated, Collateral
Agent and each applicable Lender shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.

 

4.2          Authorization to File Financing Statements.  Borrower hereby
authorizes Collateral Agent and Lenders to file financing statements or take any
other action required to perfect Collateral Agent’s and each Lender’s security
interests in the Collateral, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Collateral Agent’s and each Lender’s
interest or rights under the Loan Documents, including a notice that any
disposition of the Collateral, except to the extent permitted by the terms of
this Agreement, by Borrower, or any other Person, shall be deemed to violate the
rights of Collateral Agent or any Lender under the Code.

 

6

--------------------------------------------------------------------------------


 

4.3          Pledge of Collateral.  Borrower hereby pledges, assigns and grants
to Collateral Agent, for the ratable benefit of the Lenders, and to each Lender,
a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations.  On the Effective Date, or,
to the extent not certificated as of the Effective Date, within ten
(10) Business Days of the certification of any Shares, the certificate or
certificates for the Shares will be delivered to Collateral Agent and each
Lender, accompanied by an instrument of assignment duly executed in blank by
Borrower.  To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares.  Upon
the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent and Lenders may effect the transfer of any securities included
in the Collateral (including but not limited to the Shares) into the name of
Collateral Agent and Lenders and cause new (as applicable) certificates
representing such securities to be issued in the name of Collateral Agent and
Lenders or their transferees.  Borrower will execute and deliver such documents,
and take or cause to be taken such actions, as Collateral Agent and Lenders may
reasonably request to perfect or continue the perfection of Collateral Agent’s
and each Lender’s security interest in the Shares.  Unless an Event of Default
shall have occurred and be continuing, Borrower shall be entitled to exercise
any voting rights with respect to the Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms.  All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and 
during the continuance of an Event of Default.

 

5.             REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

 

5.1          Due Organization, Authorization: Power and Authority.  Borrower and
each of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it  be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change.  In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each a “Perfection Certificate” and
collectively, the “Perfection Certificates”).  Borrower represents and warrants
that (a) Borrower and each of its Subsidiaries’ exact legal name is that which
is indicated on its respective Perfection Certificate and on the signature
page of each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) Borrower and each of its Subsidiaries (and each of its respective
predecessors) have not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) as of the Effective Date, all other
information set forth on the Perfection Certificates pertaining to Borrower and
each of its Subsidiaries, is accurate and complete (it being understood and
agreed that Borrower and each of its Subsidiaries may from time to time update
certain information in the Perfection Certificates (including the information
set forth in clause (d) above) after the Effective Date to the extent expressly
permitted by one or more specific provisions in this Agreement); it being
acknowledged and agreed that any such updated Perfection Certificates shall not
represent an exception to any other provision of this Agreement, absent the
prior written consent thereto by Collateral Agent.  If Borrower or any of its
Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent of such occurrence and provide Collateral
Agent with such Person’s organizational identification number within five
(5) Business Days of receiving such organizational identification number.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’

 

7

--------------------------------------------------------------------------------


 

organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or such Subsidiary, or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower or any of such Subsidiaries, or their
respective properties, is bound.  Neither Borrower nor any of its Subsidiaries
is in default under any agreement to which it is a party or by which it or any
of its assets is bound in which such default could reasonably be expected to
have a Material Adverse Change.

 

5.2          Collateral.

 

(a)           Borrower and each its Subsidiaries have good title to, have rights
in, and the power to transfer each item of the Collateral upon which it purports
to grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and except as permitted under Section 6.7, neither
Borrower nor any of its Subsidiaries that are Guarantors or co-Borrowers have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith with respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent and each Lender a perfected security interest
therein. The Accounts are bona fide, existing obligations of the Account
Debtors.

 

(b)           On the Effective Date, and except as disclosed on the Perfection
Certificate (i) the Collateral (other than Transitory Collateral) is not in the
possession of any third party bailee (such as a warehouse), and (ii)  no such
third party bailee possesses components of the Collateral in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00).  None of the components of the
Collateral shall be maintained at locations other than as disclosed in the
Perfection Certificates on the Effective Date or as permitted pursuant to
Section 6.12.

 

(c)           All Inventory is in all material respects of good and marketable
quality, free from material defects except for normal wear and tear.

 

(d)           Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens.  Except as noted on the Perfection
Certificates, as of the date of this Agreement, neither Borrower nor any of its
Subsidiaries is a party to, nor is bound by, any material license or other
material agreement with respect to which Borrower or such Subsidiary is the
licensee that (i) prohibits or otherwise restricts Borrower or its Subsidiaries
from granting a security interest in Borrower’s or such Subsidiaries’ interest
in such material license or material agreement or any other property, or
(ii) for which a default under or termination of could reasonably be expected to
interfere with Collateral Agent’s or any Lender’s right to sell any Collateral. 
Borrower shall provide written notice to Collateral Agent and each Lender within
ten (10)  Business Days of Borrower or any of its Subsidiaries entering into or
becoming bound by any material license or agreement with respect to which
Borrower or any Subsidiary is the licensee of Intellectual Property (other than
over-the-counter software that is commercially available to the public).

 

5.3          Intentionally Omitted.

 

5.4          Litigation.  Except as disclosed (i) on the Perfection
Certificates, (ii) on the Compliance Certificate or (iii) in accordance with
Section 6.11 hereof, there are no actions, suits, or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing, and Borrower
has not received notice of any governmental investigations pending or
threatened, by or against Borrower or any of its Subsidiaries, involving more
than Five Hundred Thousand Dollars ($500,000.00).

 

5.5          No Material Deterioration in Financial Condition; Financial
Statements.  All consolidated financial statements for Borrower and its
Subsidiaries, delivered to Collateral Agent fairly present, in conformity with
GAAP, in all material respects the consolidated financial condition of Borrower
and its Subsidiaries, and the consolidated results of operations of Borrower and
its Subsidiaries.  There has not been any material deterioration in

 

8

--------------------------------------------------------------------------------


 

the consolidated financial condition of Borrower and its Subsidiaries since the
date of the most recent financial statements submitted to any Lender.

 

5.6          Solvency.  Borrower and each of its Subsidiaries is Solvent.

 

5.7          Regulatory Compliance.  Neither Borrower nor any of its
Subsidiaries is an investment company or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower and each of its Subsidiaries
has complied in all material respects with the Federal Fair Labor Standards
Act.  Neither Borrower nor any of its Subsidiaries is a “holding company” or an
affiliate of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower, any of their
Affiliates or agents, acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.

 

5.8          Investments.  Neither Borrower nor any of its Subsidiaries owns any
stock, shares, partnership interests or other equity securities except for
Permitted Investments.

 

5.9          Tax Returns and Payments; Pension Contributions.  Borrower and each
of its Subsidiaries has timely filed all required tax returns and reports, and
Borrower and each of its Subsidiaries, has timely paid all foreign, federal,
state, and material local taxes, assessments, deposits and contributions owed by
Borrower and such Subsidiaries, in all jurisdictions in which Borrower or any
such Subsidiary is subject to taxes, including the United States, unless such
taxes are being contested in accordance with the following sentence.  Borrower
and each of its Subsidiaries, may defer payment of any contested taxes, provided
that Borrower or such Subsidiary, (a) in good faith contests its obligation to
pay the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Collateral Agent in writing of the commencement of, and
any material development in, the proceedings, and (c) posts bonds or takes any
other steps required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien.”  Neither Borrower nor any of its Subsidiaries is aware
of any claims or adjustments proposed for any of Borrower’s or such
Subsidiaries’, prior tax years which could reasonably be expected to result in
additional taxes becoming due and payable by Borrower or its Subsidiaries. 
Borrower and each of its Subsidiaries have paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and neither Borrower nor any of its Subsidiaries
have, withdrawn from participation in, and have not permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

5.10        Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements in accordance with the provisions of this Agreement, and not for
personal, family, household or agricultural purposes.

 

9

--------------------------------------------------------------------------------


 

5.11        Shares.  Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non-assessable.  To Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower knows of
no reasonable grounds for the institution of any such proceedings.

 

5.12        Full Disclosure.  No written representation, warranty or other
statement of Borrower or any of its Subsidiaries in any certificate or written
statement given to Collateral Agent or any Lender, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Collateral Agent or
any Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections, budgets and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

5.13        Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

6.             AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1          Government Compliance.

 

(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of organization and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Change.  Comply with all laws,
ordinances and regulations to which Borrower or any of its Subsidiaries is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.

 

(b)           Obtain and keep in full force and effect, all of the Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Lenders, and each Lender, in all of the Collateral.  Borrower shall promptly
provide copies to Collateral Agent of any material Governmental Approvals
obtained by Borrower or any of its Subsidiaries.

 

6.2          Financial Statements, Reports, Certificates.

 

(a)           Deliver to each Lender:

 

(i)            as soon as available, but no later than forty-five (45) days
after the last day of each fiscal quarter, a company prepared consolidated
balance sheet, income statement and cash flow statement covering the
consolidated operations of Borrower and its Subsidiaries for such quarter, and a
consolidating income statement for the Borrower and its Subsidiaries for such
quarter, certified by a Responsible Officer and in a form reasonably acceptable
to Collateral Agent;

 

(ii)           as soon as available, but no later than one hundred twenty (120)
days after the last day of Borrower’s fiscal year or within five (5) days of
filing with the SEC, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from Grant Thornton or another independent certified public
accounting firm reasonably acceptable to Collateral Agent;

 

10

--------------------------------------------------------------------------------


 

(iii)          as soon as available after approval thereof by Borrower’s Board
of Directors, but no later than March 31 of each year, Borrower’s annual
financial projections (including an operating budget) for the entire current
fiscal year as approved by Borrower’s Board of Directors, which such annual
financial projections and budget shall be set forth in a month-by-month format
(such annual financial projections and budget as originally delivered to
Collateral Agent and the Lenders for each fiscal year are referred to herein as
the “Annual Projections”; provided that, any revisions of the Annual Projections
approved by Borrower’s Board of Directors shall be delivered to Collateral Agent
and the Lenders no later than ten (10) days after such approval and, unless
Collateral Agent notifies Borrower to the contrary in writing within thirty (30)
days after receipt thereof, the term “Annual Projections” shall include such
revisions);

 

(iv)          as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared revenue report covering the
consolidated operations of Borrower and its Subsidiaries for such month
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent, including confirmation that Borrower is in compliance with
Section 6.8 hereof for the preceding month;

 

(v)           within five (5) days of delivery, copies of all material written
statements, reports and notices made available generally to Borrower’s security
holders or holders of Subordinated Debt;

 

(vi)          in the event that Borrower becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission,

 

(vii)         prompt notice of any amendments or other changes to the Operating
Documents of Borrower or any of its Subsidiaries; and, at the request of
Collateral Agent or any Lender, Borrower shall promptly provide to Collateral
Agent and each Lender, copies of such amendments or changes with respect
thereto;

 

(viii)        prompt notice of any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;

 

(ix)          as soon as available, but no later than thirty (30) days after the
last day of each month, copies of the month-end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s); and

 

(x)           other financial information as reasonably requested by Collateral
Agent or any Lender.

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

 

(b)           Concurrently with the delivery of the financial statements
specified in Section 6.2(a)(i) above but no later than forty-five (45) days
after the last day of each fiscal quarter, deliver  to each Lender, a duly
completed Compliance Certificate signed by a Responsible Officer;

 

(c)           Keep proper books of record and account in accordance with GAAP in
all material respects, in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities. 
Borrower shall, and shall cause each of its Subsidiaries to, allow, at the sole
cost of Borrower, Collateral Agent or any Lender, during regular business hours
upon reasonable prior notice (provided that no notice shall be required when an
Event of Default has occurred and is continuing), to visit and inspect any of
its properties, to examine and make abstracts or copies from any of its books
and records, and to conduct a collateral audit and analysis of its operations
and the Collateral.  Such audits shall be conducted no more often than once
every year unless (and more frequently if) an Event of Default has occurred and
is continuing.

 

11

--------------------------------------------------------------------------------


 

6.3          Intentionally Omitted.

 

6.4          Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower,
or any of its Subsidiaries, and their respective Account Debtors shall follow
Borrower’s, or such Subsidiary’s, customary practices as they exist at the
Effective Date or as otherwise approved in writing by Collateral Agent and the
Lenders.  Borrower must promptly notify Collateral Agent and the Lenders of
(i) all returns, recoveries, disputes and claims (collectively, “Returns”) in
the ordinary course of business with respect to Inventory (excluding Returns
based on defective Inventory or other manufacturing or product issues, “Defect
Returns”) that involve, individually or in the aggregate, more than five and one
half of one percent (5.50%) of Borrower’s year to date revenue and (ii) all
Defect Returns that involve, individually or in the aggregate, more than One
Hundred Fifty Thousand Dollars ($150,000.00) per calendar year.

 

6.5          Taxes; Pensions.  Timely file and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state, and
material local taxes, assessments, deposits and contributions owed by Borrower
or its Subsidiaries, except for deferred payment of any taxes contested pursuant
to the terms of Section 5.9 hereof, and shall deliver to Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.

 

6.6          Insurance.  Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
and its Subsidiaries’ industry and location and as Collateral Agent may
reasonably request.  Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Collateral Agent and Lenders. 
All property policies with respect to Collateral shall have a lender’s loss
payable endorsement showing Collateral Agent as lender loss payee and waive
subrogation against Collateral Agent, and all liability policies shall show, or
have endorsements showing, Collateral Agent, as additional insured.  The
Collateral Agent shall be named as lender loss payee and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Collateral Agent, that it will give the Collateral Agent thirty (30) days
prior written notice before any such policy or policies shall be materially
altered or canceled, and ten (10) days prior written notice for non-payment of
premium; provided that if the insurer will not agree to provide notice of
material alteration, Borrower will do so.  At Collateral Agent’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any such policy on Borrower’s property shall,
at Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any such casualty
policy up to Five Hundred Thousand Dollars ($500,000.00) with respect to any
loss, but not exceeding Five Hundred Thousand Dollars ($500,000.00), in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal, like or greater value as
the replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent has been granted a first priority security interest, and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Collateral
Agent, be payable to Collateral Agent, for the ratable benefit of the Lenders,
on account of the Obligations.  If Borrower or any of its Subsidiaries fails to
obtain insurance as required under this Section 6.6 or to pay any amount or
furnish any required proof of payment to third persons, Collateral Agent and/or
any Lender may make, at Borrower’s expense, all or part of such payment or
obtain such insurance policies required in this Section 6.6, and take any action
under the policies Collateral Agent or such Lender deems prudent.

 

6.7          Operating Accounts.

 

(a)           Borrower and any Subsidiary that is a co-Borrower or Guarantor
under this Agreement shall maintain all of its operating and other Deposit
Accounts and Securities Accounts with SVB,  SVB’s Affiliates or other
institutions provided that the applicable accounts are subject to Control
Agreements in favor of Collateral Agent.  Notwithstanding the foregoing,
Borrower may maintain the Lease Deposit Cash Collateral Accounts; provided that
the applicable Lease Deposit Cash Collateral Account shall be reduced dollar for
dollar simultaneously with any reduction of the applicable related letter of
credit, subject to customary reserves associated with letters of credit).

 

12

--------------------------------------------------------------------------------


 

(b)           Borrower shall provide Collateral Agent and each Lender five
(5) days’ prior written notice before Borrower or any of its Subsidiaries
establishes any Collateral Account at or with any Person other than SVB or its
Affiliates.  In addition, for each Collateral Account that Borrower or any
Subsidiary that is a co-Borrower or Guarantor under the Agreement, at any time
maintains, Borrower or such Subsidiary shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s and each
Lender’s Lien in such Collateral Account in accordance with the terms hereunder
prior to the establishment of such Collateral Account, which Control Agreement
may not be terminated without prior written consent of Collateral Agent or each
Lender, as applicable.  The provisions of the previous sentence and of
6.7(a) shall not apply to any Lease Deposit Cash Collateral Account, or to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s, or any of its
Subsidiaries’, employees and identified to Collateral Agent and each Lender by
Borrower as such in the Perfection Certificates (as updated from time to time
consistent with this Agreement).

 

(c)           Neither Borrower nor any of its Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts maintained in accordance with
Sections 6.7(a) and (b).

 

6.8          Financial Covenant. Borrower shall achieve the following, to be
tested as of the last day of the applicable month, on a consolidated basis with
respect to Borrower and its Subsidiaries:

 

(a)           Trailing six (6) month Product Revenue equal to no less than
(i) Thirty Million Dollars ($30,000,000.00) from the Effective Date through the
date immediately prior to the Funding Date of the Term B Loan; (ii) Thirty-Eight
Million Dollars ($38,000,000.00) from the Funding Date of the Term B Loan
through the date immediately prior to the Funding Date of the Term C Loan;  and
(iii) Forty Million Dollars ($40,000,000.00) from the Funding Date of the Term C
Loan and at each testing date thereafter.

 

6.9          Protection of Intellectual Property Rights.  Borrower and each of
its Subsidiaries shall: (a) use commercially reasonable efforts to protect,
defend and maintain the validity and enforceability of its Intellectual Property
that is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of any known infringement by a third party of its Intellectual Property
that could reasonably be expected to materially and adversely affect Borrower’s
business; and (c) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without
Collateral Agent’s prior written consent.

 

6.10        Litigation Cooperation.  Commencing on the Effective Date and
continuing through the termination of this Agreement, make available to
Collateral Agent and the Lenders, without expense to Collateral Agent or the
Lenders, Borrower and each of Borrower’s officers, employees and agents and
Borrower’s Books, to the extent that Collateral Agent or any Lender may
reasonably deem them necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Collateral Agent or any Lender with respect
to any Collateral or relating to Borrower.

 

6.11        Notices of Litigation and Default.  Borrower will give prompt
written notice to Collateral Agent and the Lenders of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Five Hundred Thousand Dollars
($500,000.00) or more or which could reasonably be expected to have a Material
Adverse Change.  Without limiting or contradicting any other more specific
provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

 

6.12        Landlord Waivers; Bailee Waivers.  In the event that Borrower or any
Subsidiary of Borrower  that is a co-Borrower or Guarantor under this Agreement,
after the Effective Date, intends to add any new offices or business locations,
including warehouses, or otherwise store any portion of the Collateral (other
than Transitory Collateral) with, or deliver any portion of the Collateral to, a
bailee, in each case pursuant to Section 7.2, then Borrower or such Subsidiary
will first provide written notice to Collateral Agent and in the event that the
Collateral

 

13

--------------------------------------------------------------------------------


 

(excluding Transitory Collateral) at any new location is valued in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate, such bailee or
landlord, as applicable, must execute and deliver a bailee waiver or landlord
waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any such new offices or business
locations, or any such storage with or delivery to any such bailee, as the case
may be.

 

6.13        Creation/Acquisition of Subsidiaries.  In the event Borrower, or any
of its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co-Borrower hereunder or, with respect to any such Subsidiary, to
guarantee the Obligations of Borrower under the Loan Documents and, in each
case, grant a continuing pledge and security interest in and to the assets of
such Subsidiary (substantially as described on Exhibit A hereto); and Borrower
(or its Subsidiary, as applicable) shall grant and pledge to Collateral Agent,
for the ratable benefit of the Lenders, and to each Lender, a perfected security
interest in the Shares of each such newly created Subsidiary. In the event the
Lenders determine in their sole discretion that ConforMIS Hong Kong has become a
material Subsidiary, Borrower shall also grant and pledge to Collateral Agent,
for the ratable benefit of the Lenders, and to each Lender, a perfected security
interest in the Shares of ConforMIS Hong Kong.  Notwithstanding the foregoing,
solely in the circumstance in which Borrower or any Subsidiary creates or
acquires a Foreign Subsidiary in an acquisition permitted by Section 7.7 hereof,
or otherwise approved by the Required Lenders, and with respect to ConforMIS
Hong Kong, in the event the Lenders determine in their sole discretion that
ConforMIS Hong Kong has become a material Subsidiary, (i) such Foreign
Subsidiary shall not be required to guarantee the Obligations of Borrower under
the Loan Documents and grant a continuing pledge and security interest in and to
the assets of such Foreign Subsidiary, and (ii) Borrower shall not be required
to grant and pledge to Collateral Agent, for the ratable benefit of Lenders, a
perfected security interest in more than sixty five percent (65%) of the Shares
of such Foreign Subsidiary, if Borrower demonstrates to the reasonable
satisfaction of Collateral Agent that such Foreign Subsidiary providing such
guarantee or pledge and security interest or Borrower providing a perfected
security interest in more than sixty five percent (65%) of the Shares could
reasonably be expected to create a present and existing adverse tax consequence
to Borrower under the U.S. Internal Revenue Code.

 

6.14        Intentionally Omitted.

 

6.15        Further Assurances.

 

(a)           Execute any further instruments and take further action as
Collateral Agent or any Lender reasonably requests to perfect or continue
Collateral Agent’s Lien in the Collateral or to effect the purposes of this
Agreement.

 

(b)           Deliver to Collateral Agent and Lenders, within five (5) Business
Days after the same are sent or received, copies of all material correspondence,
reports, documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.

 

7.             NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1          Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment; and (c) in connection with Permitted Liens, Permitted Investments and
Permitted Licenses.

 

7.2          Changes in Business, Management, Ownership, or Business Locations. 
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be

 

14

--------------------------------------------------------------------------------


 

actively engaged in the management of Borrower unless written notice thereof is
provided to Collateral Agent within ten (10) Business Days of such change, or
(ii) enter into any transaction or series of related transactions (other than a
merger or consolidation expressly permitted under Section 7.3) in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction (or their respective affiliates) own more than forty nine
percent (49%) of the voting stock of Borrower immediately after giving effect to
such transaction or related series of such transactions (other than by the sale
of Borrower’s equity securities in a public offering or a private placement of
public equity).  Borrower shall not, without at least thirty (30) days’ prior
written notice to Collateral Agent: (A) add any new office or business location,
including a warehouse, maintaining over Two Hundred Fifty Thousand Dollars
($250,000.00) in assets or property (excluding Transitory Collateral) unless it
complies with Section 6.12; (B) change its jurisdiction of organization,
(C) change its organizational structure or type, (D) change its legal name, or
(E) change any organizational number (if any) assigned by its jurisdiction of
organization.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured Guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom.  Without limiting the foregoing,
Borrower shall not, without Collateral Agent’s prior written consent, enter into
any binding contractual arrangement with any Person to attempt to facilitate a
merger or acquisition of Borrower, unless (i) no Event of Default exists when
such agreement is entered into by Borrower, (ii) such agreement does not give
such Person the right to claim any break-up or similar fees, payments or damages
from Borrower in excess of Five Hundred Thousand Dollars ($500,000.00), and
(iii) Borrower notifies Collateral Agent in advance of entering into such an
agreement.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5          Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (except for Permitted Liens that are
permitted by the terms of this Agreement to have priority over Collateral
Agent’s Lien), or enter into any agreement, document, instrument or other
arrangement (except with or in favor of Collateral Agent, for the ratable
benefit of the Lenders) with any Person which directly or indirectly prohibits
or has the effect of prohibiting Borrower, or any of its Subsidiaries, from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or such Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

 

7.6          Maintenance of Collateral Accounts.  Borrower and any Subsidiary
that is a co-Borrower or Guarantor, shall not maintain any Collateral Account
except pursuant to the terms of Section 6.7 hereof.

 

7.7          Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in capital stock) or make any distribution or payment
in respect of or redeem, retire or purchase any capital stock (other than
(i) Permitted Investments and (ii) repurchases pursuant to the terms of employee
stock purchase plans, employee restricted stock agreements, stockholder rights
plans, director or consultant stock option plans, or similar plans, provided
such repurchases do not exceed Two Hundred Fifty Thousand Dollars ($250,000.00)
in the aggregate per fiscal year) or (b) directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower or any
of its Subsidiaries, except for (a) transactions that are in the ordinary course
of Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non-affiliated

 

15

--------------------------------------------------------------------------------


 

Person, (b) Subordinated Debt or equity investments in Borrower or its
Subsidiaries, (c) the Vertegen License Agreement,(1) (d) compensation
arrangements in the ordinary course of business to the extent not prohibited
under this Agreement, (e) the Lang Agreement(2) and (f) transactions existing
and disclosed on the Perfection Certificate(s) as of the Effective Date.(3)

 

7.9          Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders.

 

7.10        Compliance.  Become an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any material
liability of Borrower or any of its Subsidiaries, including any such liability
to the Pension Benefit Guaranty Corporation or its successors or any other
Governmental Authority.

 

7.11        Compliance with Anti-Terrorism Laws.  Collateral Agent hereby
notifies Borrower and each of its Subsidiaries that pursuant to the requirements
of Anti-Terrorism Laws, and Collateral Agent’s policies and practices,
Collateral Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and each of its Subsidiaries and
their principals, which information includes the name and address of Borrower
and each of its Subsidiaries and their principals and such other information
that will allow Collateral Agent to identify such party in accordance with
Anti-Terrorism Laws.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries permit any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Borrower and each of its
Subsidiaries shall immediately notify Collateral Agent if Borrower or such
Subsidiary has knowledge that Borrower, or any Subsidiary or Affiliate of
Borrower, is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries, permit any Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

7.12        Foreign Subsidiary Assets.  Permit the aggregate value of cash and
Cash Equivalents held by (i) ConforMIS Europe to exceed Three Million Dollars
($3,000,000.00) (or equivalent) at any time, (ii) ConforMIS UK to exceed Seven
Hundred Fifty Thousand Dollars ($750,000.00) (or equivalent) at any time and
(iii) ConforMIS Hong Kong to exceed One Hundred Thousand Dollars ($100,000.00)
(or equivalent) at any time.

 

--------------------------------------------------------------------------------

(1)  Subject to review of this Agreement and determination of continued
applicability.

(2)  Same as footnote 2.

(3)  Subject to review of finalized Perfection Certificate and agreements
disclosed therein.

 

16

--------------------------------------------------------------------------------


 

8.             EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Term Loan Maturity Date or the date of acceleration pursuant
to Section 9.1 (a) hereof).  During the cure period, the failure to cure the
payment default is not an Event of Default (but no Credit Extension will be made
during the cure period);

 

8.2          Covenant Default.

 

(a)           Borrower or any of its Subsidiaries fails or neglects to perform
any obligation in Sections 6.2 (Financial Statements, Reports, Certificates),
6.5 (Taxes), 6.6 (Insurance), 6.7 (Operating Accounts), 6.8 (Financial
Covenant), 6.9 (Protection of Intellectual Property Rights), 6.11 (Notice of
Litigation and Default), 6.12 (Landlord Waivers; Bailee Waivers), 6.13
(Creation/Acquisition of Subsidiaries), or 6.15 (Further Assurances) or Borrower
violates any covenant in Section 7; or

 

(b)           Borrower, or any of its Subsidiaries, fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 8) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Credit Extensions shall be made during such cure
period).  Grace periods provided under this Section shall not apply, among other
things, to financial covenants or any other covenants set forth in subsection
(a) above;

 

8.3          Material Adverse Change.  A Material Adverse Change occurs;

 

8.4          Attachment; Levy; Restraint on Business.

 

(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or any of its Subsidiaries or of any
entity under control of Borrower or its Subsidiaries on deposit with any Lender
or any Lender’s Affiliate or any bank or other institution at which Borrower or
any of its Subsidiaries maintains a Collateral Account, or (ii) a notice of
lien, levy, or assessment is filed against Borrower or any of its Subsidiaries
or their respective assets by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and

 

(b)           (i) any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;

 

8.5          Insolvency.  (a) Borrower or any of its Subsidiaries is or becomes
Insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);

 

8.6          Other Agreements.  There is a default in any agreement to which
Borrower or any of its Subsidiaries is a party with a third party or parties
resulting in a right by such third party or parties, whether or not

 

17

--------------------------------------------------------------------------------


 

exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of Five Hundred Thousand Dollars ($500,000.00) or that could reasonably be
expected to have a Material Adverse Change;

 

8.7          Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
Five Hundred Thousand Dollars ($500,000.00) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower or any of its Subsidiaries and shall
remain unsatisfied, unvacated, or unstayed for a period of ten (10) Business
Days after the entry thereof (provided that no Credit Extensions will be made
prior to the satisfaction, vacation, or stay of such judgment, order or decree);

 

8.8          Misrepresentations.  Borrower or any of its Subsidiaries or any
Person acting for Borrower or any of its Subsidiaries makes any material
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Collateral Agent and/or Lenders or
to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

 

8.9          Subordinated Debt.  A default or breach occurs under any agreement
between Borrower or any of its Subsidiaries and any creditor of Borrower or any
of its Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;

 

8.10        Guaranty.  (a) Any Guaranty terminates or ceases for any reason to
be in full force and effect; (b) any Guarantor does not perform any material
obligation or covenant under any Guaranty; (c) any circumstance described in
Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with respect to any Guarantor, or
(d) the liquidation, winding up, or termination of existence of any Guarantor;

 

8.11        Governmental Approvals.  Any Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner, or not renewed in
the ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

 

8.12        Lien Priority.  Any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on any
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien, other than Permitted Liens which are permitted to have priority in
accordance with the terms of this Agreement.

 

8.13        Delisting.  The shares of common stock of Borrower are delisted from
NASDAQ Capital Market because of failure to comply with continued listing
standards thereof or due to a voluntary delisting which results in such shares
not being listed on any other nationally recognized stock exchange in the United
States having listing standards at least as restrictive as the NASDAQ Capital
Market.

 

9.             RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, and at the written direction of Required Lenders
shall, without notice or demand, do any or all of the following: (i) deliver
notice of the Event of Default to Borrower, (ii) by notice to Borrower declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations shall be immediately due and
payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between

 

18

--------------------------------------------------------------------------------


 

Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).

 

(b)           Without limiting the rights of Collateral Agent and the Lenders
set forth in Section 9.1(a) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right at the
written direction of the Required Lenders, without notice or demand, to do any
or all of the following:

 

(i)              foreclose upon and/or sell or otherwise liquidate, the
Collateral;

 

(ii)             apply to the Obligations any (a) balances and deposits of
Borrower that Collateral Agent or any Lender holds or controls, or (b) any
amount held or controlled by Collateral Agent or any Lender owing to or for the
credit or the account of Borrower; and/or

 

(iii)            commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.

 

(c)           Without limiting the rights of Collateral Agent and the Lenders
set forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

 

(i)              settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that Collateral Agent considers
advisable, notify any Person owing Borrower money of Collateral Agent’s security
interest in such funds, and verify the amount of such account;

 

(ii)             make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Collateral Agent requests
and make it available in a location as Collateral Agent reasonably designates. 
Collateral Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Collateral Agent’s rights or remedies;

 

(iii)            ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, and/or advertise for sale, the Collateral.  Collateral Agent
is hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, Borrower’s and each of its Subsidiaries’ labels, patents,
copyrights, mask works, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Collateral Agent’s exercise
of its rights under this Section 9.1, Borrower’s and each of its Subsidiaries’
rights under all licenses and all franchise agreements inure to Collateral
Agent, for the benefit of the Lenders;

 

(iv)            place a “hold” on any account maintained with Collateral Agent
or the Lenders and/or deliver a notice of exclusive control, any entitlement
order, or other directions or instructions pursuant to any Control Agreement or
similar agreements providing control of any Collateral;

 

(v)             demand and receive possession of Borrower’s Books;

 

(vi)            appoint a receiver to seize, manage and realize any of the
Collateral, and such receiver shall have any right and authority as any
competent court will grant or authorize in accordance with any applicable law,
including any power or authority to manage the business of Borrower or any of
its Subsidiaries; and

 

(vii)           subject to clauses 9.1(a) and (b), exercise all rights and
remedies available to Collateral Agent and each Lender under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

 

19

--------------------------------------------------------------------------------


 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent
Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Collateral Agent, imminently threatens the ability of Collateral Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower or any of its Subsidiaries
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage, or which, in the judgment of Collateral Agent, could reasonably be
expected to result in a material diminution in value of the Collateral

 

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits. 
Borrower hereby appoints Collateral Agent as its lawful attorney-in-fact to sign
Borrower’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
make Credit Extensions hereunder.  Collateral Agent’s foregoing appointment as
Borrower’s or any of its Subsidiaries’ attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide
Credit Extensions terminates.

 

9.3          Intentionally Omitted.

 

9.4          Protective Payments.  If Borrower or any of its Subsidiaries fail
to obtain the insurance called for by Section 6.6 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral.  Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter.  No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.

 

9.5          Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents.  Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.  In carrying
out the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in

 

20

--------------------------------------------------------------------------------


 

any particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise. 
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower.  Notwithstanding the
foregoing, a Lender receiving a scheduled payment shall not be responsible for
determining whether the other Lenders also received their scheduled payment on
such date; provided, however, if it is later determined that a Lender received
more than its ratable share of scheduled payments made on any date or dates,
then such Lender shall remit to Collateral Agent or other Lenders such sums as
may be necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent.  If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims.  To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis.  If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.

 

9.6          Liability for Collateral.  So long as Collateral Agent and the
Lenders comply with reasonable banking practices regarding the safekeeping of
the Collateral in the possession or under the control of Collateral Agent and
the Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.7          No Waiver; Remedies Cumulative.  Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given.  The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan Documents are cumulative.  Collateral Agent and the
Lenders have all rights and remedies provided under the Code, any applicable
law, by law, or in equity.  The exercise by Collateral Agent or any Lender of
one right or remedy is not an election, and Collateral Agent’s or any Lender’s
waiver of any Event of Default is not a continuing waiver.  Collateral Agent’s
or any Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

9.8          Demand Waiver.  Borrower waives, to the fullest extent permitted by
law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.

 

10.          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below.  Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

21

--------------------------------------------------------------------------------


 

If to Borrower:

 

CONFORMIS, INC.

28 Crosby Drive

Bedford, MA 01730

Attn: Chief Financial Officer

Fax:  (781) 345-0147

Email: paul.weiner@conformis.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Wilmer Cutler Pickering Hale and Dorr, LLP

60 State Street

Boston, MA  02446

Attn: Jamie N. Class

Fax:  617 526 5000

Email: jamie.class@wilmerhale.com

 

 

 

If to Collateral Agent:

 

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: Legal Department

Fax: (703) 519-5225

Email: LegalDepartment@oxfordfinance.com

 

 

 

with a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121-2133

Attn: Troy Zander

Fax: (858) 638-5086

cynthia.lovering@dlapiper.com

 

11.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan.  NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. 
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, first class, registered or
certified mail return receipt requested, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

22

--------------------------------------------------------------------------------


 

12.          GENERAL PROVISIONS

 

12.1        Intentionally Omitted.

 

12.2        German Liens

 

(a)           The Collateral Agent will:

 

(i)            hold and administer any German Lien which is security assigned
(sicherungsabgetreten) or otherwise transferred to it under a non-accessory
security right (nicht akzessorische Sicherheit) as trustee (Treuhänder) for the
benefit of the Lenders; and

 

(ii)           administer any German Lien which is pledged (Verpfändung) or
otherwise transferred to any or each of the Collateral Agent and the Lenders
under an accessory security right (akzessorische Sicherheit).

 

(b)           Each Lender hereby authorizes (bevollmächtigen) the Collateral
Agent (with the power to grant sub-power of attorney (Untervollmacht)) to
execute for and on its behalf any and all German Share Pledge Documents.

 

(c)           Each Lender hereby ratifies and approves (genehmigt) all acts and
declarations made by the Collateral Agent on such Lender’s behalf (including,
for the avoidance of doubt, declarations made by the Collateral Agent as
representative without power of attorney (Vertreter ohne Vertretungsmacht) in
relation to the creation of any accessory security right (akzessorische
Sicherheit) on behalf and for the benefit of any Lender).

 

(d)           The Collateral Agent may take such action (including the exercise
of all rights, discretions or powers and the granting of consents or releases or
the engagement of a notary for execution of any documents required in notarial
form) or as the case may be, refrain from taking such action under or pursuant
to a German Share Pledge Document as it may specifically be directed by the
persons authorized to do so in writing from time to time or that it is required
to take or refrain from taking.

 

(e)           Each other Lender hereby exempts the Collateral Agent from the
restrictions pursuant to section 181 Civil Code and similar restrictions
applicable to it pursuant to any other applicable law, in each case to the
extent legally possible for such Lender.  A Lender which is barred by its
constitutional documents, by-laws or otherwise from granting such exemption
shall promptly notify the Collateral Agent accordingly and shall execute such
document and/or do such act or make such declaration in relation to a German
Share Pledge Document as the Collateral Agent requests.

 

12.3        Parallel Debt.

 

(a)           For the purpose of ensuring and preserving the validity and
continuity of the security rights granted or to be granted under or pursuant to
the German Share Pledge Documetns, Borrower hereby irrevocably and
unconditionally undertakes, as an abstract obligation (abstraktes
Schuldversprechen), to pay to Collateral Agent amounts equal to and in the
currency of the Obligations from time to time due in accordance with the terms
and conditions of the Loan Documents and irrespective of any discharge of an
obligor’s obligation to pay such amounts resulting from a failure by Collateral
Agent or a Lender to take appropriate steps in insolvency, bankruptcy or similar
proceedings affecting an obligor to preserve its respective right to be paid
those amounts (such payment undertaking and the obligations and liabilities
which are the result thereof the “Parallel Debt”).

 

(b)           Borrower and Collateral Agent acknowledge that:

 

(i)            for this purpose the Parallel Debt constitutes undertakings,
obligations and liabilities of Borrower to Collateral Agent under the Loan
Documents which are separate and independent from and without prejudice to, the
corresponding Obligations which Borrower has to each of Collateral Agent and the
Lenders; and

 

23

--------------------------------------------------------------------------------


 

(ii)           the Parallel Debt represents Collateral Agent’s own claims to
receive payment of the Parallel Debt, provided that the total amount which may
become due under the Parallel Debt shall never exceed the total amount which may
otherwise become due as Obligations.

 

(c)           Every payment of monies made by Borrower to Collateral Agent shall
be in satisfaction pro tanto of the Parallel Debt, provided that if any such
payment as is mentioned above is subsequently avoided or reduced by virtue of
any provisions or enactments relating to bankruptcy, liquidation or similar laws
of general application Collateral Agent shall be entitled to receive the avoided
or reduced amount of such payment from Borrower and Borrower shall remain liable
to perform the relevant obligation and the relevant liability shall be deemed
not to have been discharged.

 

(d)           Subject to the provision of this sub-clause (d), but
notwithstanding any of the other provisions of this Section 12.3:

 

(i)            the total amount due and payable as Parallel Debt under this
Section 12.3 shall be decreased to the extent that an obligor pays any amounts
to Collateral Agent or a Lender or any of them as a payment for the Obligations
or Collateral Agent or any Lender otherwise receives any amount in payment of (a
part of) the Obligations; and

 

(ii)           to the extent that any obligor shall have paid any amounts to
Collateral Agent under the Parallel Debt or Collateral Agent shall have
otherwise received monies in payment of the Parallel Debt, the total amount due
and payable by any obligor on account of the Obligations shall be decreased as
if said amounts were received directly in payment of the Obligations.

 

12.4        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s and each Lender’s prior written consent (which may be
granted or withheld in Collateral Agent’s and each Lender’s discretion, subject
to Section 12.9).  The Lenders have the right, without the consent of or notice
to Borrower, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents; provided, however, that any such Lender Transfer (other
than a transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer in connection with (x) assignments by a Lender due to a
forced divestiture at the request of any regulatory agency; or (y) upon the
occurrence of a default, event of default or similar occurrence with respect to
a Lender’s own financing or securitization transactions) shall be permitted,
without Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent.

 

12.5        Indemnification.  Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s  gross negligence or willful misconduct.  Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses,

 

24

--------------------------------------------------------------------------------


 

damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnified Person) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.

 

12.6        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.7        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.8        Correction of Loan Documents.  Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties so long as
Collateral Agent and the Lenders provide Borrower with written notice of such
correction and allows Borrower at least ten (10) Business Days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by Collateral Agent, the Lenders and Borrower.

 

12.9        Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:

 

(i)              no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;

 

(ii)             no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;

 

(iii)            no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or substantially all or any
material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.9 or the definitions of the terms used in this
Section 12.9 insofar as the definitions affect the substance of this
Section 12.9; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent and
Lenders securing the Obligations; or (I) amend any of the provisions of
Section 12.13.  It is hereby

 

25

--------------------------------------------------------------------------------


 

understood and agreed that all Lenders shall be deemed directly affected by an
amendment, waiver or other modification of the type described in the preceding
clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;

 

(iv)            the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.

 

(b)           Other than as expressly provided for in Section 12.9(a)(i)-(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

 

(c)           This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

12.10      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.11      Survival.  All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 12.5 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.12 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

12.12      Confidentiality.  In handling any confidential information of
Borrower or its Subsidiaries, the Lenders and Collateral Agent shall exercise
the same degree of care that it exercises for their own proprietary information,
but disclosure of information may be made: (a) subject to the terms and
conditions of this Agreement, including these confidentiality provisions, (i) to
the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or (ii) in
connection with a Lender’s own financing or securitization transactions and upon
the occurrence of a default, event of default or similar occurrence with respect
to such financing or securitization transaction; (b) to prospective transferees
(other than those identified in (a) above) or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall,
except upon the occurrence and during the continuance of an Event of Default,
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision or to similar confidentiality terms for the benefit of Borrower);
(c) as required by law, regulation, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent reasonably considers appropriate
in exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement with the Lenders and
Collateral Agent (for the benefit of Borrower) with terms no less restrictive
than those contained herein. Confidential information does not include
information that either: (i) is in the public domain or in the applicable
Lenders’ and/or Collateral Agent’s possession when disclosed to such Lenders
and/or Collateral Agent, or becomes part of the public domain after disclosure
to the Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders
and/or Collateral Agent by a third party, if the applicable Lenders and/or
Collateral Agent does not know that the third party is prohibited from
disclosing the information.  Subject to the foregoing, Collateral Agent and the
Lenders may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis.  The provisions of the immediately preceding sentence shall
survive the termination of this Agreement.  The agreements provided under this
Section 12.12 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.12.

 

12.13      Right of Set Off.  Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether

 

26

--------------------------------------------------------------------------------


 

now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Collateral Agent or the Lenders or any entity under
the control of Collateral Agent or the Lenders (including a Collateral Agent
affiliate) or in transit to any of them.  At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice,
Collateral Agent or the Lenders may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.14      Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.4, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Credit Extensions (which meetings
shall be conducted no more often than twice every twelve months unless an Event
of Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.12,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.

 

12.15      Borrower Liability.  Either Borrower may, acting singly, request
Credit Extensions hereunder.  Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Collateral Agent or any Lender to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy.  Collateral Agent and or any Lender
may exercise or not exercise any right or remedy it has against any Borrower or
any security it holds (including the right to foreclose by judicial or
non-judicial sale) without affecting any Borrower’s liability.  Notwithstanding
any other provision of this Agreement or other related document, each Borrower
irrevocably waives, until the repayment in full, in cash, of the Obligations,
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise. 
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Collateral Agent and the Lenders and such
payment shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured.

 

13.          DEFINITIONS

 

13.1        Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

27

--------------------------------------------------------------------------------


 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is February 1, 2019, provided however, if Borrower draws the
Term B Loan by December 31, 2017, then the Amortization Date shall be extended,
at the written election of the Borrower, which shall be irrevocable and
delivered by no later than December 31, 2017, to February 1, 2020.

 

“Annual Projections” is defined in Section 6.2(a)(iii).

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Approved Lender” is defined in Section 12.4.

 

“Basic Rate” is the per annum rate of interest (based on a year of three hundred
sixty (360) days) equal to the sum of (a) the greater of (i) the thirty (30) day
U.S. LIBOR rate reported in The Wall Street Journal on the last Business Day of
the month that immediately precedes the month in which the interest will accrue,
or (ii) fifty-three hundredths percent (0.53%), plus (b) six and forty-seven
hundredths percent (6.47%).  Notwithstanding the foregoing, (x) the Basic Rate
for the Term A Loan for the period from the Effective Date through and including
January 31, 2017 shall be seven and twenty-four hundredths percent (7.24%); and
(y) the Basic Rate shall not reset below seven percent (7.00%).

 

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are Borrower’s or any of its Guarantor and co-Borrower
Subsidiaries’ books and records including ledgers, federal, and state tax
returns, records regarding Borrower’s or its Subsidiaries’ assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating

 

28

--------------------------------------------------------------------------------


 

from either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(c) certificates of deposit maturing no more than one (1) year after issue
provided that the account in which any such certificate of deposit is maintained
is subject to a Control Agreement in favor of Collateral Agent, and (d) any cash
equivalent investments consistent with the Borrower’s investment policy provided
to the Collateral Agent and the Lenders.  For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments.  Notwithstanding
the foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security (each,
an “Auction Rate Security”).

 

“Claims” are defined in Section 12.5.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary that
is a Guarantor or co-Borrower under this Agreement at any time.

 

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“ConforMIS Europe” is ConforMIS Europe, GmbH, an entity organized under the laws
of Germany and a fully-owned Subsidiary of ConforMIS.

 

“ConforMIS Hong Kong” is ConforMIS Hong Kong Limited, an entity organized under
the laws of Hong Kong and a fully-owned Subsidiary of ConforMIS.

 

“ConforMIS UK” is ConforMIS UK Limited, an entity organized under the laws of
the England and Wales and a fully-owned Subsidiary of ConforMIS.

 

29

--------------------------------------------------------------------------------


 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries that are Guarantors or
co-Borrowers under this Agreement maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower or any of its
Subsidiaries maintains a Securities Account or a Commodity Account, Borrower and
such Subsidiary, and Collateral Agent or a Lender pursuant to which Collateral
Agent or a Lender obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Term Loan, or any other extension of credit by any
Lender for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.2(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
xxxx-446, maintained with SVB.

 

“Disbursement Letter” is that a disbursement letter in the form attached hereto
as Exhibit B, and duly completed.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent. 
Notwithstanding the foregoing, (x) in connection with assignments by a Lender
due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party and (y) in connection with a Lender’s own financing or
securitization transactions, the

 

30

--------------------------------------------------------------------------------


 

restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Event of Default” is defined in Section 8.

 

“Excluded Taxes” means, with respect to a Lender, any Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes imposed as a result of such Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
that are imposed as a result of a present or former connection between such
Lender and the jurisdiction imposing such Tax (other than connections arising
solely from such Lender becoming a party to this Agreement and performing its
obligations and receiving payments under such Agreement).

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Term Loan Maturity Date, or (b) the acceleration of any Term
Loan, or (c) the prepayment of a Term Loan pursuant to Section 2.1.2(c) or (d),
equal to the original principal amount of such Term Loan multiplied by the Final
Payment Percentage, payable to Lenders in accordance with their respective Pro
Rata Shares.

 

“Final Payment Percentage” is five percent (5.00%).

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter

 

31

--------------------------------------------------------------------------------


 

pending (whether in contract, tort or otherwise), insurance policies (including
without limitation key man, property damage, and business interruption
insurance), payments of insurance and rights to payment of any kind.

 

“German Share Pledge Documents” is that certain Share Pledge Agreement by and
among ConforMIS, Lenders and ConforMIS Europe, together with such other
agreements, instruments and documents executed and or delivered in connection
therewith.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations (as defined
under GAAP; provided that, in the event any change in GAAP after the Effective
Date recharacterizes the treatment of real estate leases or operating leases as
capital lease obligations, then for the purposes of the term “Indebtedness” in
this Agreement, such leases shall not be deemed “Indebtedness” hereunder); and
(d) Contingent Obligations.  It is understood and agreed that the obligations
under the Lang Agreement, the Vertegen License Agreement and Scientific Advisory
Board Agreements do not constitute Indebtedness.

 

“Indemnified Person” is defined in Section 12.5.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

 

(a)           its Copyrights, Trademarks and Patents;

 

(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;

 

(c)           any and all source code;

 

(d)           any and all design rights which may be available to Borrower;

 

(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

32

--------------------------------------------------------------------------------


 

(f)            all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is each of Borrower’s (i) President and Chief Executive Officer,
who is Mark A. Augusti as of the Effective Date and (ii) Chief Financial Officer
and Treasurer, who is Paul Weiner as of the Effective Date.

 

“Lang Agreement” means that certain Revenue Sharing Agreement dated as of
January 15, 2008 by and between Dr. Lang and the Borrower, as amended from time
to time.

 

“Lease Deposit Cash Collateral Account” means (i) the account Wells Fargo
designated to secure Borrower’s reimbursement obligations not to exceed Three
Thousand Dollars ($300,000.00) with respect to the letter of credit issued by
Wells Fargo, and (ii) an account to be designated by a financial institution
issuing a letter of credit for the benefit of the lessor of the Billerica
location to secure Borrower’s letter of credit reimbursement obligations not to
exceed Five Hundred Thousand Dollars ($500,000).

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.4.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, the UK Share Charge Documents, German Share Pledge
Documents, each Disbursement Letter, the Post Closing Letter, any subordination
agreements, any note, or notes or guaranties executed by Borrower or any other
Person, and any other present or future agreement entered into by Borrower, any
Guarantor or any other Person for the benefit of the Lenders and Collateral
Agent in connection with this Agreement; all as amended, restated, or otherwise
modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s or a Lender’s Lien in the Collateral or in the
value of such Collateral; (b) a material adverse change in the business,
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole; or (c) a material impairment of the prospect of
repayment of any portion of the Obligations.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign

 

33

--------------------------------------------------------------------------------


 

exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower assigned to the Lenders and/or Collateral Agent, and the
performance of Borrower’s duties under the Loan Documents.

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing with the first (1st) calendar day of the first (1st) calendar month
following the Effective Date.

 

“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;

 

(b)           Indebtedness existing on the Effective Date (plus interest
thereon) and disclosed on the Perfection Certificate(s);

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness consisting of capital lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000.00) at any time and (ii)  the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);

 

(f)            Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of Borrower’s business;

 

(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be; and

 

(h)           Indebtedness permitted under clause (f) in the definition of
Permitted Investments.

 

34

--------------------------------------------------------------------------------


 

“Permitted Investments” are:

 

(a)           Investments disclosed on the Perfection Certificate(s) and
existing on the Effective Date;

 

(b)           (i) Investments consisting of cash and Cash Equivalents, and
(ii) any Investments permitted by Borrower’s investment policy, as amended from
time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Collateral Agent;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of Collateral Accounts and Lease Deposit
Accounts maintained in accordance with Section 6.7;

 

(e)           Investments in connection with Transfers permitted by Section 7.1;

 

(f)            Investments (i) by Borrower in ConforMIS Europe not to exceed
Three Million Dollars ($3,000,000.00) in the aggregate in any fiscal year,
(ii) by Borrower in ConforMIS UK not to exceed Seven Hundred Fifty Thousand
Dollars ($750,000.00) in the aggregate in any fiscal year, (iii) by Borrower in
ConforMIS Hong Kong not to exceed Two Hundred Fifty Thousand Dollars
($250,000.00) in the aggregate in any fiscal year and (iv) by Subsidiaries in
other Subsidiaries not to exceed One Hundred Thousand Dollars ($100,000.00) in
the aggregate in any fiscal year or in Borrower;

 

(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed One Hundred Thousand Dollars ($100,000.00) in the
aggregate for (i) and (ii) in any fiscal year;

 

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(h) shall not apply to Investments of Borrower in any Subsidiary;

 

(j)            non-cash Investments in joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support.

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive licenses and
exclusive licenses (but specifically excluding exclusive licenses relating to
Borrower’s patient specific implants or for therapeutic uses relating to the
treatment of knees and hips) for the use of the Intellectual Property of
Borrower or any of its Subsidiaries (i) entered into in the ordinary course of
business or (ii) in connection with settlement agreements relating to the
infringement of the Intellectual Property of Borrower or any of its
Subsidiaries, and pursuant to which Borrower or any of its Subsidiaries license
Intellectual Property to the opposing party, provided, that, with respect to
each such license described in clause (B), (i) no Event of Default has occurred
or is continuing at the time of such license; (ii) with respect to non-exclusive
licenses, the license constitutes an arms-length transaction, the terms of
which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign or otherwise Transfer any Intellectual Property; (iii) in the case of
any exclusive license, (x) Borrower delivers ten (10) days’ prior written notice
and a brief summary of the terms of the proposed license to Collateral Agent and
the Lenders and delivers to Collateral Agent and the Lenders copies of the final
executed licensing documents in connection with the exclusive license promptly
upon

 

35

--------------------------------------------------------------------------------


 

consummation thereof, (y) any such license is made in connection with a bona
fide corporate collaboration or partnership, and is approved by Borrower’s (or
the applicable Subsidiary’s) board of directors, and (z) any such license could
not result in a legal transfer of title of the licensed property but may be
exclusive in respects other than territory and may be exclusive as to territory
only as to discrete geographical areas outside of the United States; and
(iv) all upfront payments, royalties, milestone payments or other proceeds
arising from the licensing agreement that are payable to Borrower or any of its
Subsidiaries are paid to a Deposit Account that is governed by a Control
Agreement.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and disclosed on the
Perfection Certificates or  arising under this Agreement and the other Loan
Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           liens securing Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness”; provided that (i) such liens exist prior
to the acquisition of, or attach substantially simultaneous with, or within
twenty (20) days after the, acquisition, lease, repair, improvement or
construction of, such property financed or leased by such Indebtedness and
(ii) such liens do not extend to any property of Borrower other than the
property (and proceeds thereof) acquired, leased or built, or the improvements
or repairs, financed by such Indebtedness;

 

(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Twenty Five Thousand Dollars ($25,000.00), and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)           leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Collateral
Agent or any Lender a security interest therein;

 

(h)           banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s and its Subsidiaries’ deposit accounts or securities accounts
held at such institutions solely to secure payment of fees and similar costs and
expenses and provided such accounts are maintained in compliance with
Section 6.7(b) hereof;

 

(i)            Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; and

 

(j)            Liens consisting of Permitted Licenses.

 

36

--------------------------------------------------------------------------------


 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Term Loan Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to the Lenders in amount
equal to (i) three percent (3.00%) of the principal amount of such Term Loan
prepaid if the prepayment is made on or prior to the first anniversary of the
Funding Date of such Term Loan, (ii) two percent (2.00%) of the principal amount
of such Term Loan prepaid if the prepayment is made after the first anniversary
of the Funding Date of such Term Loan but on or prior to the second anniversary
of the Funding Date of such Term Loan or (iii) one percent (1.00%) of the
principal amount of such Term Loan prepaid if the prepayment is made after the
second anniversary of the Funding Date of such Term Loan.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Product Revenue” is product revenue determined in accordance with GAAP;
provided that Product Revenue shall not include revenue from any license or
royalty transaction.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Scientific Advisory Board Agreement” is an agreement entered into from time to
time in the ordinary course of business by the Borrower or any of its
Subsidiaries with advisors pursuant to which the Borrower or its Subsidiaries
are required to pay compensation based on a combination of stock-based
compensation, revenue share and hourly cash compensation for additional
services, and to pay the reasonable, ordinary and necessary travel and other
expenses.

 

“Second Draw Period” is the period commencing on date Borrower demonstrates in
writing to the reasonable satisfaction of Collateral Agent that Borrower has
achieved trailing six (6) months Product Revenue of at least Thirty-Eight
Million Dollars ($38,000,000.00) (the “Term B Revenue Milestone”) and ending on
the earliest of

 

37

--------------------------------------------------------------------------------


 

(i) December 31, 2017, (ii) ninety (90) days from Borrower’s achievement of the
Term B Revenue Milestone and (iii) the occurrence of an Event of Default.

 

“Secured Promissory Note” is defined in Section 2.3.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that (i) no more than
sixty five percent (65%) of the issued and outstanding capital stock, membership
units or other securities owned or held of record by the Borrower in each of
ConforMIS Europe and ConforMIS UK shall be included as “Shares”, and (ii) in the
event that Borrower demonstrates to Collateral Agent’s reasonable satisfaction,
that a pledge of more than sixty five percent (65%) of the Shares of any other
Subsidiary (including ConforMIS Hong Kong) which is a Foreign Subsidiary could
reasonably be expected to create a present and existing adverse tax consequence
to Borrower under the U.S. Internal Revenue Code, “Shares” of such Subsidiary
shall mean sixty five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower or its
Subsidiary in such Foreign Subsidiary.

 

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“SVB” is Silicon Valley Bank.

 

“Term Loan” is defined in Section 2.1.2(a)(iii) hereof.

 

“Term A Loan” is defined in Section 2.1.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.1.2(a)(ii) hereof.

 

“Term C Loan” is defined in Section 2.1.2(a)(iii) hereof.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Term Loan Maturity Date” is the date which is the earliest to occur of
(a) January 1, 2022, or (b) early termination of this Agreement, whether as a
result of acceleration, prepayment or otherwise.

 

38

--------------------------------------------------------------------------------


 

“Third Draw Period” is the period commencing on date Borrower demonstrates in
writing to the reasonable satisfaction of Collateral Agent that Borrower has
achieved trailing six (6) months Product Revenue of at least  Forty-One Million
Dollars ($41,000,000.00) (the “Term C Revenue Milestone”) and ending on the
earliest of (i) June 30, 2018, (ii) ninety (90) days from Borrower’s achievement
of the Term C Revenue Milestone and (iii) the occurrence of an Event of Default.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transitory Collateral” are trays, instruments and customized implants that are
located at or in transit to  hospitals, surgery centers and medical locations,
in the ordinary course of business, in advance of patient procedures; Collateral
held for repair or in transit; and laptops, peripherals and other equipment
maintained with employees from time to time in the ordinary course of business.

 

“Transfer” is defined in Section 7.1.

 

“UK Charge Over Shares” means the 65% charge over shares dated on or around the
date of this Agreement and made between ConforMIS and the Collateral Agent in
respect of the shares that Borrower holds in the capital of ConforMIS UK.

 

“UK Share Charge Documents” is that certain UK Charge Over Shares, Stock
Certificate and Stock Transfer Form, together with such other agreements,
instruments and documents executed and or delivered in connection therewith,
each in form and content reasonably acceptable to Lenders.

 

“Vertegen License Agreement” means that certain license agreement dated as of
April 10, 2007, as amended from time to time, by and between Vertegen, Inc. and
Borrower.

 

[Balance of Page Intentionally Left Blank]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

CONFORMIS, INC.

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

IMATX, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

15,000,000.00

 

100.00

%

TOTAL

 

$

15,000,000.00

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

15,000,000.00

 

100.00

%

TOTAL

 

$

15,000,000.00

 

100.00

%

 

Term C Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

20,000,000.00

 

100.000

%

TOTAL

 

$

20,000,000.00

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

50,000,000.00

 

100.00

%

TOTAL

 

$

50,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) equipment
subject to a Lien described in clause (c) of the definition of Permitted Liens
if the granting of a Lien in such equipment is prohibited by or would constitute
a default under the agreement governing such equipment (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 (or any other Section) of Division 9 of
the Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such equipment or other property shall automatically be subject to
the security interest granted in favor of Collateral Agent and each Lender
hereunder and become part of the Collateral without any action by Borrower,
Collateral Agent or any Lender, (ii) more than sixty five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record by the Borrower (the “Shares”) in each of ConforMIS Europe and
ConforMIS UK, and, in the event Borrower demonstrates to Collateral Agent’s
reasonable satisfaction, that a pledge of more than sixty five percent (65%) of
the Shares of any other Subsidiary which is a Foreign Subsidiary could
reasonably be expected to create a present and existing adverse tax consequence
to Borrower under the U.S. Internal Revenue Code, more than sixty five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower or its Subsidiary in such Foreign
Subsidiary, (iii) any license or contract, in each case if the granting of a
Lien in such license or contract is prohibited by or would constitute a default
under the agreement governing such license or contract (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the
Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral”, (iv) the Lease Deposit Cash Collateral
Accounts and (v) any Intellectual Property; provided, however, the Collateral
shall include all Accounts and all proceeds of Intellectual Property.  If a
judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Collateral Agent’s and each Lender’s security interest
in such Accounts and such other property of Borrower that are proceeds of the
Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Disbursement Letter

 

[see attached]

 

--------------------------------------------------------------------------------


 

DISBURSEMENT LETTER

 

January 6, 2017

 

The undersigned, being the duly elected and
acting                                               of CONFORMIS, INC., a
Delaware corporation with offices located at 28 Crosby Drive, Bedford, MA 01730
(“Borrower”), does hereby certify, for itself and on behalf of all Borrowers, to
OXFORD FINANCE LLC (“Bank” and “Lender”), as collateral agent (the “Collateral
Agent”) in connection with that certain Loan and Security Agreement dated as of
January 6, 2017, by and among Borrower, Collateral Agent and the Lenders from
time to time party thereto (the “Loan Agreement”; with other capitalized terms
used below having the meanings ascribed thereto in the Loan Agreement) that:

 

1.                                      The representations and warranties made
by Borrower in Section 5 of the Loan Agreement and in the other Loan Documents
are true and correct in all material respects as of the date hereof.

 

2.                                      No event or condition has occurred and
is continuing that would constitute an Event of Default under the Loan Agreement
or any other Loan Document.

 

3.                                      Borrower is in compliance with the
covenants and requirements contained in Sections 4, 6 and 7 of the Loan
Agreement.

 

4.                                      All conditions referred to in Section 3
of the Loan Agreement to the making of the Loan to be made on or about the date
hereof have been satisfied or waived by Collateral Agent.

 

5.                                      No Material Adverse Change has occurred.

 

6.                                      The undersigned is a Responsible
Officer.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

7.                                      The proceeds of the Term A Loan shall be
disbursed as follows:

 

Disbursement from Oxford:

 

 

 

 

 

 

 

Loan Amount

 

$

15,000,000.00

 

Plus:

 

 

 

—Deposit Received

 

$

50,000.00

 

 

 

 

 

Less:

 

 

 

—Facility Fee

 

$

(125,000.00

)

[—Interim Interest

 

$

(         

)]

—Lender’s Legal Fees

 

$

(         

)*

 

 

 

 

TOTAL TERM A LOAN NET PROCEEDS FROM OXFORD

 

$

 

 

 

8.                                      The Term A Loan shall amortize in
accordance with the Amortization Table attached hereto.

 

9.                                      The aggregate net proceeds of the Term
Loans shall be transferred to the Designated Deposit Account as follows:

 

Account Name:

 

CONFORMIS, INC.

Bank Name:

 

[Silicon Valley Bank

Bank Address:

 

3003 Tasman Drive
Santa Clara, California 95054]

Account Number:

 

 

ABA Number:

 

[121140399]

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

* Legal fees and costs are through the Effective Date.  Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 

--------------------------------------------------------------------------------


 

Dated as of the date first set forth above.

 

BORROWER:

 

 

 

CONFORMIS, INC. on behalf of itself and all Borrowers

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Disbursement Letter]

 

--------------------------------------------------------------------------------


 

AMORTIZATION TABLE
(Term [A][B][C] Loan)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Compliance Certificate

 

 

TO:

 

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

 

FROM:

 

CONFORMIS, INC., for itself, and on behalf of all Borrowers

 

The undersigned authorized officer (“Officer”) of CONFORMIS, INC. (“Borrower”),
hereby certifies, on behalf of all Borrowers, that in accordance with the terms
and conditions of the Loan and Security Agreement by and among Borrower,
Collateral Agent, and the Lenders from time to time party thereto (the “Loan
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Loan Agreement),

 

(a)                                 Borrower is in complete compliance for the
period ending                 with all required covenants except as noted below;

 

(b)                                 There are no Events of Default, except as
noted below;

 

(c)                                  Except as noted below, all representations
and warranties of Borrower stated in the Loan Documents are true and correct in
all material respects on this date and for the period described in (a), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)                                 Borrower, and each of Borrower’s
Subsidiaries, has timely filed all required tax returns and reports, Borrower,
and each of Borrower’s Subsidiaries, has timely paid all foreign, federal,
state, and material local taxes, assessments, deposits and contributions owed by
Borrower, or Subsidiary, except as otherwise permitted pursuant to the terms of
Section 5.9 of the Loan Agreement;

 

(e)                                  No Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Collateral Agent and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

1)

 

Financial statements

 

Quarterly within 45 days

 

 

 

o Yes

 

o No

 

o N/A

2)

 

Annual (CPA Audited) statements

 

Within 120 days after FYE

 

 

 

o Yes

 

o No

 

o N/A

3)

 

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (no later than 3/31 of each calendar year (with any material changes
within 10 days of Board approval)), and when revised

 

 

 

o Yes

 

o No

 

o N/A

4)

 

Monthly Revenue report

 

Monthly within 30 days

 

 

 

o Yes

 

o Non

 

o N/A

 

--------------------------------------------------------------------------------


 

5)

 

8-K, 10-K and 10-Q Filings

 

If applicable, within 5 days of filing

 

 

 

o Yes

 

o No

 

o N/A

6)

 

Compliance Certificate

 

Quarterly within 45 days

 

 

 

o Yes

 

o No

 

o N/A

7)

 

N/A

 

N/A

 

 

 

o Yes

 

o No

 

o N/A

8)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

 

 

o Yes

 

o No

 

o N/A

9)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

 

 

o Yes

 

o No

 

o N/A

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Institution Name

 

Account Number

 

New Account?

 

Account Control Agreement in place?

1)

 

 

 

 

 

o Yes

 

o No

 

o Yes

 

o No

2)

 

 

 

 

 

o Yes

 

o No

 

o Yes

 

o No

3)

 

 

 

 

 

o Yes

 

o No

 

o Yes

 

o No

4)

 

 

 

 

 

o Yes

 

o No

 

o Yes

 

o No

 

Financial Covenant

 

 

 

Covenant

 

Requirement

 

Actual

 

Compliance

1)

 

Minimum Product Revenue
(trailing six months)

 

$30,000,000.00 from Effective Date through date prior to Funding Date of Term B
Loan

 

$

 

 

o Yes

 

o No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$38,000,000.00 from and after Funding Date of Term B Loan through date prior to
Funding Date of Term C Loan

 

$

 

 

o Yes

 

o No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$40,000,000.00 from and after Funding Date of Term C Loan

 

 

 

 

 

 

 

Other Matters

 

1)

 

Have there been any changes in a Key Person since the last Compliance Certificate?

 

o Yes

 

o No

 

 

 

 

 

 

 

2)

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

 

o Yes

 

o No

 

 

 

 

 

 

 

3)

 

Have there been any new pending or, to the knowledge of the Responsible
Officer’s, threatened in writing, or has Borrower received notice of any new
governmental investigations pending or threatened, by or against Borrower or any
of its Subsidiaries, involving more than Five Hundred Thousand Dollars
($500,000.00)?

 

o Yes

 

o No

 

--------------------------------------------------------------------------------


 

4)

 

Have there been any amendments or other changes to the Operating Documents of
Borrower or any of its Subsidiaries? If yes, provide copies of any such
amendments or changes with this Compliance Certificate if requested by
Collateral Agent or any Lender.

 

o Yes

 

o No

 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

 

CONFORMIS, INC., on behalf of itself and all Borrowers

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

LENDER USE ONLY

 

 

 

Received by:

 

 

Date:

 

 

 

 

 

 

 

 

Verified by:

 

 

Date:

 

 

 

 

 

Compliance Status: o Yes o No

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Secured Promissory Note

 

[see attached]

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

 

$[    ]

 

Dated: January 6, 2017

 

FOR VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation
(“ConforMIS”) and IMATX, INC., a California corporation (“ImaTx” and
individually, collectively, jointly and severally with ConforMIS, “Borrower”),
each, with offices located at 28 Crosby Drive, Bedford, MA 01730, HEREBY PROMISE
TO PAY to the order of OXFORD FINANCE LLC (“Lender”) the principal amount of
[            ($            ][             [              ($             )] or
such lesser amount as shall equal the outstanding principal balance of the Term
[A][B][C] Loan made to Borrower by Lender, plus interest on the aggregate unpaid
principal amount of such Term [A][B][C] Loan, at the rates and in accordance
with the terms of the Loan and Security Agreement dated January 6, 2017 by and
among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).  If not sooner
paid, the entire principal amount and all accrued and unpaid interest hereunder
shall be due and payable on the Term Loan Maturity Date as set forth in the Loan
Agreement.  Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”). 
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.1.2(c) and
Section 2.1.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

CONFORMIS, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

IMATX, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount

 

Interest Rate

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

CONFORMIS, INC.

DATE: January 6, 2017

LENDER:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

I hereby certify as follows, as of the date set forth above:

 

1.             I am the Secretary, Assistant Secretary or other officer of
Borrower.  My title is as set forth below.

 

2.             Borrower’s exact legal name is set forth above. Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.             Attached hereto as Exhibit A and Exhibit B, respectively, are
true, correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws. Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

 

4.             The resolutions attached hereto as Exhibit C were duly and
validly adopted by Borrower’s Board of Directors at a duly held meeting of such
directors (or pursuant to a unanimous written consent or other authorized
corporate action). Such resolutions are in full force and effect as of the date
hereof and have not been in any way modified, repealed, rescinded, amended or
revoked, have been filed in minutes of the proceedings of the Board of
Directors, and the Lenders may rely on them until each Lender receives written
notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to
Add or
Remove
Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark Augusti

 

Chief Executive Officer and President

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

 

Paul Weiner

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

o

David Cerveny

 

Chief Legal Officer, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

o

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

5.             The persons listed above are Borrower’s officers or employees
with their titles and signatures shown next to their names.

 

 

By:

 

 

 

 

Name: David Cerveny

 

 

 

Title: Chief Legal Officer, General Counsel and Corporate Secretary

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the Chief Financial Officer of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 

 

By:

 

 

 

 

Name: Paul Weiner

 

 

 

Title: Chief Financial Officer

 

[Signature Page to Corporate Borrowing Certificate - ConforMIS]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Incorporation (including amendments)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Bylaws

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Resolutions

 

[see attached]

 

--------------------------------------------------------------------------------


 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

IMATX, INC.

DATE: January 6, 2017

LENDER:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

I hereby certify as follows, as of the date set forth above:

 

1.             I am the Secretary, Assistant Secretary or other officer of
Borrower.  My title is as set forth below.

 

2.             Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of California.

 

3.             Attached hereto as Exhibit A and Exhibit B, respectively, are
true, correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws.  Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

 

4.             The resolutions attached hereto as Exhibit C were duly and
validly adopted by Borrower’s Board of Directors at a duly held meeting of such
directors (or pursuant to a unanimous written consent or other authorized
corporate action).  Such resolutions are in full force and effect as of the date
hereof and have not been in any way modified, repealed, rescinded, amended or
revoked, have been filed in minutes of the proceedings of the Board of
Directors, and the Lenders may rely on them until each Lender receives written
notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to
Add or
Remove
Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark Augusti

 

Chief Executive Officer and President

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

 

Paul Weiner

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

o

David Cerveny

 

Chief Legal Officer, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

o

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

5.             The persons listed above are Borrower’s officers or employees
with their titles and signatures shown next to their names.

 

 

By:

 

 

 

 

 

Name: David Cerveny

 

 

 

Title: Chief Legal Officer, General Counsel and Corporate Secretary

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the Chief Financial Officer of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 

By:

 

 

 

 

 

Name: Paul Weiner

 

 

 

Title: Chief Financial Officer

 

[Signature Page to Corporate Borrowing Certificate - ImaTx]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Incorporation (including amendments)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Bylaws

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Resolutions

 

[see attached]

 

--------------------------------------------------------------------------------


 

DEBTOR:

CONFORMIS, INC.

SECURED PARTY:

OXFORD FINANCE LLC, as Collateral Agent

 

EXHIBIT A TO UCC FINANCING STATEMENT

 

Description of Collateral

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) equipment
subject to a Lien described in clause (c) of the definition of Permitted Liens
if the granting of a Lien in such equipment is prohibited by or would constitute
a default under the agreement governing such equipment (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 (or any other Section) of Division 9 of
the Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such equipment or other property shall automatically be subject to
the security interest granted in favor of Collateral Agent and each Lender
hereunder and become part of the Collateral without any action by Borrower,
Collateral Agent or any Lender, (ii) more than sixty five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record by the Borrower (the “Shares”) in each of ConforMIS Europe and
ConforMIS UK, and, in the event Borrower demonstrates to Collateral Agent’s
reasonable satisfaction, that a pledge of more than sixty five percent (65%) of
the Shares of any other Subsidiary which is a Foreign Subsidiary could
reasonably be expected to create a present and existing adverse tax consequence
to Borrower under the U.S. Internal Revenue Code, more than sixty five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower or its Subsidiary in such Foreign
Subsidiary, (iii) any license or contract, in each case if the granting of a
Lien in such license or contract is prohibited by or would constitute a default
under the agreement governing such license or contract (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the
Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral”, (iv) the Lease Deposit Cash Collateral
Accounts and (v) any Intellectual Property; provided, however, the Collateral
shall include all Accounts and all proceeds of Intellectual Property.  If a
judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Collateral Agent’s and each Lender’s security interest
in such Accounts and such other property of Borrower that are proceeds of the
Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

 

--------------------------------------------------------------------------------


 

DEBTOR:

IMATX, INC.

SECURED PARTY:

OXFORD FINANCE LLC, as Collateral Agent

 

EXHIBIT A TO UCC FINANCING STATEMENT

 

Description of Collateral

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) equipment
subject to a Lien described in clause (c) of the definition of Permitted Liens
if the granting of a Lien in such equipment is prohibited by or would constitute
a default under the agreement governing such equipment (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 (or any other Section) of Division 9 of
the Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such equipment or other property shall automatically be subject to
the security interest granted in favor of Collateral Agent and each Lender
hereunder and become part of the Collateral without any action by Borrower,
Collateral Agent or any Lender, (ii) more than sixty five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record by the Borrower (the “Shares”) in each of ConforMIS Europe and
ConforMIS UK, and, in the event Borrower demonstrates to Collateral Agent’s
reasonable satisfaction, that a pledge of more than sixty five percent (65%) of
the Shares of any other Subsidiary which is a Foreign Subsidiary could
reasonably be expected to create a present and existing adverse tax consequence
to Borrower under the U.S. Internal Revenue Code, more than sixty five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower or its Subsidiary in such Foreign
Subsidiary, (iii) any license or contract, in each case if the granting of a
Lien in such license or contract is prohibited by or would constitute a default
under the agreement governing such license or contract (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the
Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral”, (iv) the Lease Deposit Cash Collateral
Accounts and (v) any Intellectual Property; provided, however, the Collateral
shall include all Accounts and all proceeds of Intellectual Property.  If a
judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Collateral Agent’s and each Lender’s security interest
in such Accounts and such other property of Borrower that are proceeds of the
Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

 

--------------------------------------------------------------------------------